Tompkins Financial Corporation8-K EXHIBIT 99.2 For more information contact: Stephen S. Romaine, President & CEO Francis M. Fetsko, CFO Tompkins Financial Corporation607.273.3210 For Immediate Release Wednesday, October 24, 2012 Tompkins Financial Corporation Increases Cash Dividend ITHACA, NY -Tompkins Financial Corporation (TMP – NYSE Amex) Tompkins Financial Corporation announced today that its Board of Directors approved payment of a regular quarterly cash dividend of $0.38 per share, payable on November 15, 2012, to common shareholders of record on November 5, 2012.The current dividend represents a 5.6% increase over the $0.36 cash dividend paid in the third quarter of 2012. Tompkins Financial Corporation is a financial services company with $4.9 billion in assets serving the Central, Western, and Hudson Valley regions of New York and the Southeastern region of Pennsylvania.Headquartered in Ithaca, NY, Tompkins Financial is parent to Tompkins Trust Company, The Bank of Castile, Mahopac National Bank, VIST Bank, Tompkins Insurance Agencies, Inc., and Tompkins Financial Advisors.For more information on Tompkins Financial, visit www.tompkinsfinancial.com.
